Title: To Benjamin Franklin from Dumas, 29 May 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 29e. May 1780
Vendredi passé la Résolution passa aux Etats d’Hollande de prendre le troisieme matelot de tous les navires marchands qui voudront sortir des Ports de la province. Je devois commencer par dire, que la requête des Marchands d’Amsterdam, dont j’ai eu l’honneur de vous parler dans plusieurs de mes dernieres, avoit été présentée le même jour.
Voici le commencement de la Lettre de Clinton insérée. Je l’envoie aussi au Courier du Bas-rhin, & je la ferai passer aussi à Hambourg pour être mise en Allemand là. J’ai peut-être été trop severe en la jugeant Supposée par quelque bon fils de la liberté. Je croirois cependant qu’on l’a interpolée.
Il vient d’arriver une chose, qui m’inquiete beaucoup tant pour le crédit de 65. que pour WYXCTPER 484. Il a paru à 68 deux 114 DTBPPC au nom du 196. sur lui; & il n’est pas encore 78. Je sais que Mr. De N—— a promis d’en 653 au moins 624. Si ce n’est MYDS. Mais qui Sait combien d’autres suivront; & qui Sait où est WYXCPTER 484. J’attends que Mr. N—— me donne des nouvelles ultérieures de cela, & je vous informerai Monsieur de ce que j’en saurai.

Je suis à la hâte avec un grand respect, Monsieur Votre très-humble & très obeissant serviteur
Dumas
Passy à Son Exc. Mr. Franklin.
 
Addressed: His Excellency / B. Franklin M. Plenipy. / of the United States &c / Passy./.
Notation: Dumas la haie May 29. 80
